                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2
                                                                Nevada Bar No. 1099
                                                           3
                                                                300 S. Fourth Street, Suite 1500
                                                                Las Vegas, NV 89101
                                                           4    Telephone: (702) 252-3131
                                                                E-Mail Address: smahoney@fisherphillips.com
                                                           5    Attorneys for Defendant, Panasonic
                                                                Corporation of North America
                                                           6

                                                           7                           UNITED STATES DISTRICT COURT

                                                           8                                 DISTRICT OF NEVADA (RENO)

                                                           9    KENNETH HAMPTON, an individual,       ) Case No. 3:19-cv-00621-MMD-WGC
                                                                                                      )
                                                           10                          Plaintiff,     ) STIPULATION AND ORDER
                                                                                                      ) FOR DISMISSAL
                                                           11   v.                                    )
                                                                                                      )
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                PANASONIC CORPORATION OF              )
                          Las Vegas, Nevada 89101




                                                           13   NORTH AMERICA, a Delaware             )
                                                                Corporation; DOES I-V, inclusive; ROE )
                                                           14   CORPORATIONS I-V, inclusive,          )
                                                                                                      )
                                                           15                         Defendant.      )
                                                                ____________________________________ )
                                                           16

                                                           17           IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of

                                                           18   record that this matter be dismissed with prejudice, with each party to bear their own
                                                           19   costs and attorney’s fees.
                                                           20
                                                                  FISHER & PHILLIPS                            REMPFER MOTT LUNDY,
                                                           21                                                  PLLC

                                                           22     By:_______/s/_____________                   By:_______/s/_____________
                                                                  Scott M. Mahoney, Esq.                       Scott E. Lundy, Esq.
                                                           23     300 S. Fourth Street #1500                   10091 Park Run Dr., Ste. 200
                                                           24
                                                                  Las Vegas. NV 89101                          Las Vegas, NV 89145
                                                                  Attorney for Defendant                       Attorney for Plaintiff
                                                           25
                                                                                                    IT IS SO ORDERED:
                                                           26
                                                                                                    ______________________________________
                                                           27
                                                                                                    UNITED STATES DISTRICT JUDGE
                                                           28
                                                                                                           March 30, 2020
                                                                                                    Dated:__________________________
                                                                                                           -1–
                                                                FP 37478822.1
